Citation Nr: 0900425	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  08-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
or radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's August 2007 notice 
of disagreement also expressed disagreement with the July 
2007 rating decision's denials of service connection for 
arthritis, for anemia, and for post-traumatic stress 
disorder.  His April 2008 VA Form 9, Substantive Appeal, 
specifically limited his appeal to the issue of service 
connection for COPD; hence, the other issues are not before 
the Board.  In November 2008, a videoconference hearing was 
held before the undersigned.  A transcript of the hearing is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran has alleged that his COPD is related to exposure 
to asbestos and radiation which occurred in the course of his 
duties as a dental lab technician during service.  At the 
November 2008 hearing, he testified that his specialty 
involved making prosthetic dental features; in making these 
prostheses he used asbestos rolls like a tape; he would have 
to take the inside cylinders for casting gold; and then fill 
it with a plaster and heat it to a high temperature to melt 
the gold prior to casting it.  He noted that along with 
actual handling of these asbestos rolls, the rolls were 
always present and sitting out in the lab.  In a November 
2006 statement, the veteran reported that he worked with 
these rolls for approximately three years during service, 
including during his time in Korea from January 1969 to 
February 1970.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.

Service personnel records support that the veteran's military 
occupational specialty (MOS) in service was dental lab 
specialist from August 1968 and dental prosthesis specialist 
from July 1970 to May 1971; however, development has not been 
completed to determine whether his job duties actually 
required him to handle asbestos.  June 1982 VA records show 
that post-service the veteran worked as a mining engineer 
from 1975 to 1980.  M21-1MR states that mining is one of the 
major occupations involving exposure to asbestos.  Id. at 
IV.ii.2.C.9.f.  VA treatment records also show that he has a 
one pack a day 40 year smoking history.  

The veteran has not been afforded a VA examination to assess 
the etiology of COPD.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, VA treatment records show a 
current medical diagnosis of COPD and lay evidence of 
possible exposure to asbestos in service, but there is 
insufficient evidence to determine whether COPD is related to 
exposure to asbestos or otherwise related to service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

In November 2006, the veteran reported that his MOS required 
him to take dental x-rays and that this task exposed him to 
radiation.  Development has not been completed regarding 
whether the veteran's COPD may be related to his duties 
taking dental x-rays during service.

Accordingly, the case is REMANDED for the following:

1.	The RO should take appropriate action 
to develop evidence of whether the veteran 
was exposed to asbestos or x-ray radiation 
during service, to specifically include 
seeking information as to whether his job 
duties involved working with asbestos 
rolls and whether he was required to take 
dental x-rays.  Such development should 
include a determination regarding the 
extent to which his duties would have 
exposed him to asbestos and dental x-ray 
radiation.

2.	The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist to determine the etiology of 
COPD.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
express an opinion regarding the likely 
etiology of the veteran's COPD, and 
specifically whether COPD is at least as 
likely as not related to any in service 
exposure to asbestos or is otherwise 
related to service.  If, and only if, the 
record reveals the veteran was exposed to 
radiation by taking dental x-rays, the 
examiner should also opine whether COPD is 
at least as likely as not related to 
exposure to dental x-ray radiation.  The 
examiner should note the veteran's post-
service profession as a mining engineer 
and his smoking history.  The examiner 
must explain the rationale for all 
opinions given.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

